— Judgment, Supreme Court, New York County, rendered February 18, 1972, convicting defendant of the crimes of robbery in the first degree, grand larceny in the third degree, and possession of a weapon as a felony and imposing sentence, unanimously modified on the law, to the extent of reversing the convictions and sentences upon the counts charging grand larceny in the third degree and possession of a weapon as a felony, and dismissing said counts. As so modified, the judgment is affirmed. Defendant committed the knifepoint robbery of a decoy police officer on July 31, 1971 in Central Park. As defendant moved away from the scene after taking $4 from the officer’s pocket, he was arrested by two backup officers who took the knife from him. Defendant, on the facts of this case, could not have committed the robbery without also committing grand larceny. Nor on these facts could he have committed the robbery without also committing the weapons offense. Possession of the weapon was merely incidental to and part of the robbery (People v Graham, 48 AD2d 646). Under the circumstances, the counts charging each of the offenses are "inclusory concurrent” (CPL 300.30, subd 4) and the verdict of guilty on the robbery count constituted a dismissal of the grand larceny count and the weapons count (CPL 300.40, subd 3, par [b]; People v Pyles, 44 AD2d 784; People v Grier, 37 NY2d 847). Concur — Stevens, P. J., Markewich, Kupferman, Birns and Lane, JJ.